Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A message was left for Douglas Collier (Reg. No. 43,556) on January 26, 2021 stating that claim 26 would be rejoined.  Claim 26 was withdrawn due to a restriction requirement mailed on April 24, 2020 without traverse.

The application has been amended as follows: 

	Claim 26 has been rejoined.

Election/Restrictions
Claims 1, 2, 6-7, 13, 14, 26, 27, 31, and 33-38 are allowable. Claim 26, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species and/or Sub-species, as set forth in the Office action mailed on April 24, 2020, is hereby withdrawn and claim 26 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
	Claim 1 now includes claim 8, previously rejected by only a Double Patenting rejection with co-pending patent application 16/241671 (U.S. Patent Publication US 2019/0136800).  Claim 27 now includes claims 27, 28, and 29, previously rejected by only a Double Patenting rejection with co-pending patent application 16/241671 (U.S. Patent Publication US 2019/0136800).  Claim 31 now includes claim 32, previously rejected by only a Double Patenting rejection with co-pending patent application 16/241671 (U.S. Patent Publication US 2019/0136800).  Claim 38 was objected to and put into independent form.  Claim 38 did not have a double patenting rejection.
	Applicant argues that co-pending patent application 16/241671 has an approved terminal disclaimer with the current application, and therefore, the current application should not require a terminal disclaimer (see Page 8 and 9, where this is discussed under the 102 heading).  This argument is persuasive in combination with the fact that the current application has an Earlier US Effective Filing Date.  Since the current application has the earlier US effective filing date, under MPEP 1490 VI.2.(a) this case 

EXAMINER’S COMMENT
	The Examiner would like to note that the prosecution history is clear on what additional limitations were added to independent claims 1, 27, 31, and 38 to make the claim allowable and read over the prior art of record.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARY DAVIS/
Primary Examiner
Art Unit 3746